DENY; and Opinion Filed September 18, 2017.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-17-01081-CV

                              IN RE ROTEM FARTOOK, Relator

                 Original Proceeding from the 303rd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DF-13-11103

                              MEMORANDUM OPINION
                          Before Justices Francis, Brown, and Whitehill
                                   Opinion by Justice Brown
       Before the Court is relator’s petition for writ of mandamus in which he complains of the

trial court’s August 17, 2017 order dissolving a temporary restraining order and providing that

the real party in interest would have, on a temporary basis, the exclusive right to make the

children’s educational decisions. To be entitled to mandamus relief, a relator must show both

that the trial court has clearly abused its discretion and that relator has no adequate appellate

remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).

Based on the record before us, we conclude relator has not shown he is entitled to the relief

requested. Relator’s complaints regarding the order dissolving the temporary restraining order

are moot because the temporary restraining order would have automatically dissolved before

relator filed this original proceeding. TEX. R. CIV. P. 680. Relator has not shown an abuse of

discretion as to the temporary order giving the real party in interest the right to make educational

decisions for the children.
       Accordingly, we deny relator’s petition for writ of mandamus. See TEX. R. APP. P.

52.8(a) (the court must deny the petition if the court determines relator is not entitled to the relief

sought).




                                                       /Ada Brown/
                                                       ADA BROWN
                                                       JUSTICE


171081F.P05




                                                 –2–